32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Venton HANCOCK, Appellant,v.UNITED STATES of America, Appellee.
No. 93-2935.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 24, 1994.Filed:  August 2, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Venton Hancock, a federal inmate, appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion to vacate, set aside, or correct his sentence.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri, adopting the report and recommendation of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri